Exhibit 10.1

 



Amendment
to
Securities Purchase Agreement

 

This Amendment To Securities Purchase Agreement (this “Amendment”) is entered
into as of May 20, 2020, by and between Medicine Man Technologies, Inc., a
Nevada corporation also known as Schwazze (the “Company”) and Dye Capital Cann
Holdings, LLC, a Delaware limited liability company (the “Buyer”). Capitalized
terms used but not defined herein shall have the meanings given them in the
Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and the Buyer previously entered into that certain
Securities Purchase Agreement, dated as of June 5, 2019 (as amended, the
“Purchase Agreement”); and

 

WHEREAS, the Company and the Buyer wish to amend the Purchase Agreement pursuant
to this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and
considerations contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                Amendment to Section 1(a) of the Purchase Agreement. Section
1(a) of the Purchase Agreement is hereby amended to read in its entirety as
follows:

 

“Purchase of Common Shares and Warrants. Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 6 and 7 below with respect to each
Closing, as applicable, at the applicable Closing, the Company shall issue and
sell to the Buyer, and the Buyer agrees to purchase from the Company on each
Closing Date (as defined below), on the terms set forth herein, (w) at the
Initial Closing (as defined below), 1,500,000 Common Shares, along with Warrants
to acquire up to 1,500,000 Warrant Shares, (x) at the Second Closing (as defined
below), 3,500,000 Common Shares, along with Warrants to acquire up to 3,500,000
Warrant Shares, (y) at the Third Closing (as defined below), a minimum of
3,000,000 Common Shares and at Buyer’s election, up to a total of 5,500,000
Common Shares, along with Warrants to acquire up to a corresponding number of
Warrant Shares (collectively, the “Third Closing Option Shares”), and (z) at the
Fourth Closing (as defined below), 187,500 Common Shares, along with Warrants to
acquire up to 187,500 Warrant Shares (collectively, the “Fourth Closing
Shares”). The date of the initial Closing (the “Initial Closing”) is the
“Initial Closing Date.” The date of the second closing (the “Second Closing”) is
the “Second Closing Date.” The date of the third Closing (the “Third Closing”)
is the “Third Closing Date.” The date of the fourth Closing (the “Fourth
Closing”) is the “Fourth Closing Date.””

 

2.                Amendment to Section 1(b) of the Purchase Agreement. Section
1(b) of the Purchase Agreement is hereby amended to read in its entirety as
follows:

 

“Closing. The Initial Closing Date, the Second Closing Date, the Third Closing
Date and the Fourth Closing Date (each, a “Closing Date”) shall be 12:00 p.m.,
New York City time, on the date hereof (or such other date and time as is
mutually agreed to by the Company and the Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
6 and 7 below, as applicable to the Closing, at the offices of Dentons US LLP,
1221 Avenue of the Americas, New York, NY 10020. The Closings may also be
undertaken remotely by electronic transfer of Closing documentation.”

 

 

 



 1 

 

 

3.                Addition of Section 7(d) of the Purchase Agreement. A new
Section 7(d) of the Purchase Agreement is hereby amended to read in its entirety
as follows:

 

“(d)       On May __, 2020, or such other date as mutually agreed by Buyer and
the Company, the Buyer shall purchase 187,500 Fourth Closing Shares. Such
purchase and sale is subject to the satisfaction, at or before the Fourth
Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i)       The Company shall have delivered to the Buyer a copy of the
Irrevocable Transfer Agent Instructions with respect to the Fourth Closing,
which instructions shall have been delivered to and acknowledged in writing by
the Company’s transfer agent.

 

(ii)       The Company shall have duly executed and delivered to the Buyer (A)
each of the Transaction Documents, (B) the Common Shares being purchased by the
Buyer at the Fourth Closing pursuant to this Agreement and (C) the related
Warrants being purchased by the Buyer at the Fourth Closing pursuant to this
Agreement.

 

(iii)       The representations and warranties of the Company contained in this
Agreement shall be true and correct as of the date when made and as of the
Fourth Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Fourth Closing Date.

 

(iv)       The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Fourth
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Fourth Closing Date, either (A) in writing by the SEC or
the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

(v)       The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

 

(vi)       The Company shall have delivered to the Buyer such other documents
relating to the transactions contemplated by this Agreement as the Buyer or its
counsel may reasonably request.”

 

4.                Amendment to Recitals. The recitals to the Purchase Agreement
are hereby deemed to be amended to reflect the amendments set forth in this
Amendment as well as any prior amendment to the Purchase Agreement.

 

5.                Representations and Warranties of the Company. The Company has
the requisite corporate power and authority to enter into and perform its
obligations under this Amendment, including the Purchase Agreement as amended by
this Amendment. The execution and delivery of this Amendment and the
consummation by the Company of the transactions contemplated hereby (including
the Purchase Agreement as amended by this Amendment), including, without
limitation, the issuance of the Common Shares and the Warrants and the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants have been duly authorized by the Company’s Board of
Directors and no further filing, consent or authorization is required by the
Company, its Board of Directors or its stockholders. This Amendment has been
duly executed and delivered by the Company, and constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies

 

6.                Miscellaneous.

 

(a)              This Amendment shall be automatically effective upon the
execution and delivery hereof by the Company and the Buyer.

 

(b)             Except as expressly set forth herein, the Purchase Agreement
shall remain in full force and effect.

 

 

 



 2 

 

 

(c)              All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(d)             This Amendment may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument. Either or both parties may execute this Amendment by
facsimile signature or scanned signature in PDF format, and any such facsimile
signature or scanned signature, if identified, legible and complete, shall be
deemed an original signature and each of the parties is hereby authorized to
rely thereon.

 

(e)              In the event one or more of the provisions of this Amendment
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. In the event of any inconsistencies between this Amendment and the
Purchase Agreement, the terms of this Amendment shall govern. Except as set
forth above, the Purchase Agreement shall remain in full force and effect in
accordance with its terms.

 

(f)              The provisions hereof shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors, assigns,
heirs, executors and administrators and other legal representatives.

 

[Signature Pages Follow]

 

 

 



 3 

 

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
date set forth in the first paragraph above.

 

COMPANY:

 

Medicine Man Technologies, Inc.

 

By:/s/ Nancy Huber               

       Name: Nancy Huber

       Title: Chief Financial Officer

 

 

 

 

[Amendment to Securities Purchase Agreement]

 





 4 

 

 

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
date set forth in the first paragraph above.

 

PURCHASER:

 

Dye Capital Cann Holdings, LLC

 

By: Dye Capital & Company, LLC, its

managing member

 

By:/s/ Justin Dye                 

       Name: Justin Dye

       Title: Managing Member

 

 

 

 

 

 

 

 



 5 

 